UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2011 OR [ ] TRANSITIONAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECUIRITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission file number 333-168345 EURASIA DESIGN INC. (Exact name of registrant as specified in its charter) NEVADA 01-0961505 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 122B E. Acapulco St.
